Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 17, 2017

                                      No. 04-16-00767-CV

                               BENEVOLENT HOSPICE, LLC,
                                       Appellant

                                                 v.

                                      Joslynn RATCLIFFE,
                                             Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-07893
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         Appellant has filed a motion to dismiss this appeal. In January 2017, after appellant filed
a suggestion of bankruptcy, we abated this appeal and removed the case from the court’s active
docket. Our order stated the appeal would be reinstated upon proper motion and proof. See TEX.
R. APP. P. 8.2, 8.3. Appellant has not filed a motion to reinstate or shown “the bankruptcy court
has lifted or terminated the stay.” See id. R. 8.3(a). We therefore take no action on the motion. If
this appeal is reinstated, the motion to dismiss will be deemed filed on the date of reinstatement.
See id. R. 8.2


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2017.



                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk